DETAILED ACTION
This action is in response to the amendments filed on November 24, 2021.  This action is made final.
Claims 1, 3-14, and 16-22 are pending. Claims 2 and 15 are cancelled. Claims 1, 3, 6, 7, 11, 16, 18, 14, 19, and 20 have been amended. Claims 21-22 are newly added. Claims 1, 14, and 19 (reciting the non-transitory CRM of claim 1) are independent claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed November 21, 2021 have been fully considered but they are not persuasive. 
Applicant argues the previously cited Xiong fails to disclose two times of control of an object based on each set of the selected K images. However, the examiner respectfully disagrees.
Xiong discloses a gesture recognition method wherein a plurality of images according to an order of time are objects and determining, based on an analysis of the images, a gesture and corresponding command. As stated in at least [0110], Xiong states: “In many cases, open-or-closed palm gesture recognition is a continuous process. That is to say, for example, a sliding window select K images (frames in the input image sequence to form a recognition unit, and the open-or-closed palm gesture recognition is carried out with respect to the recognition unit. After that, the sliding window moves backward along the input image sequence (in general, moves and the open-or-closed palm gesture recognition is carried out with respect to the other recognition unit” (emphasis added). For example, Xiong teaches a hand action to simulate a drag-and-drop operation of a mouse wherein a first gesture, corresponding to a first sequence of images, provides a movement state of the mouse and a second gesture, corresponding to a second sequence of images, provides a selection state of the mouse (e.g., see [0130]). As such, Xiong teaches, at a first time, selected K images, analyzing the images and performing the recognized gesture, and then (i.e., at a second time) selecting another K images, analyzing the images and performing the recognized gesture and, therefore, the previous grounds of rejection are maintained.

		
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-7 and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiong (USPPN: 2014/0198031; hereinafter Xiong)
	As to claim 1, Xiong teaches A method for controlling an electronic device based on a gesture (e.g., see [0015] teaching controlling a device based on a hand motion), comprising: 
	acquiring consecutive N frames of first gesture images, and controlling a first 5object displayed on a screen according to the N frames of first gesture images for a first time, wherein N is an integer greater than 1 (e.g., see Figs. 7-8, [0053], [0105], [0107], [0130] teaching acquiring sequential images of K frames for controlling an object displayed a screen, for example the moving state of a mouse at a first time, wherein K can be a value greater than 1); 
	acquiring at least one frame of gesture image; wherein the at least one frame of gesture image and part of the gesture images in the N frames of first gesture images constitute continuous N frames of second gesture images, and acquiring time of the at 10least one frame of gesture image is after the acquiring time of the N frames of first gesture images (e.g., see Figs. 7-8, [0105], [0110], [0111] teaching acquiring the next K frames in a frame-by-frame manner, wherein the frames are arranged sequentially and that at least some of the K images are overlapping from the previous selection); and 
	continuing to control the first object displayed on the screen according to the N frames of second gesture images for a second time (e.g., see Figs. 7-8, [0105], [0111], [0117], [0130] wherein the controlling of the object is continued according to the frames of the second gesture images, controlling the object including controlling the mouse to select an object at a later time);
	wherein the controlling a first object displayed on a screen according to the N frames of first gesture images for a first time comprises: identifying a gesture as a first dynamic gesture according to the N frames of first gesture images (e.g., see Fig. 7, [0053], [0107], [0114] teaching identifying a first gesture according to the K frames of the first gesture images); 
	determining first control information of the first object according to part of the gesture images in the N frames of first gesture images (e.g., see Fig. 8, [0107], [0130] teaching identifying control information of an object according to the gesture images of the analyzed frames); and 
	20executing a first instruction corresponding to the first dynamic gesture to control the first object according to the first control information (e.g., see Fig. 8, [0107], [0128], [0130] teaching identifying control information of an object according to the gesture images of the analyzed frames).  

	As to claim 3, the rejection of claim 1 is incorporated.  Xiong further teaches wherein the determining a first control information of the first object according to part of the gesture images in the N frames of first gesture images comprises: 25determining the first control information according to a change value of a hand key point position corresponding to a second target gesture image relative to a hand key point position corresponding to a first target gesture image (e.g., see [0009], [0067], [0101]-[0107] teaching determining an operation according to a feature difference vector (i.e., change value of hand key point position), wherein the feature difference vector corresponds to the features of second target gesture image relative to a first target gesture image); 
	40wherein the second target gesture image is a last acquired gesture image in the N frames of first gesture images, and the first target gesture image is a frame of gesture image acquired most recently before the second target gesture image is acquired (e.g., see Fig. 7, [0106], [0110] wherein the gesture images are arranged in sequential frames are acquired in a frame-by-frame manner).  

	As to claim 4, the rejection of claim 3 is incorporated. Xiong further teaches wherein the determining the first control 5information according to a change value of a hand key point position corresponding to a second target gesture image relative to a hand key point position corresponding to a first target gesture image comprises: determining the first control information according to the change value of the hand key point position corresponding to the second target gesture image relative to 10the hand key point position corresponding to the first target gesture image and the first dynamic gesture (e.g., see [0009], [0067], [0101]-[0107] teaching determining an operation according to a feature difference vector (i.e., change value of hand key point position) and the open/close gesture, wherein the feature difference vector corresponds to the features of second target gesture image relative to a first target gesture image).  

	As to claim 5, the rejection of claim 3 is incorporated. Xiong further teaches wherein before the determining the first control information according to a change value of a hand key point position corresponding to a second target gesture image relative to a hand key point position 15corresponding to a first target gesture image, the method further comprises: using a first machine learning model to learn the first gesture image (e.g., see [0007], [0095] wherein machine learning is used to learn the gesture images); and 
	acquiring an output of the first machine learning model, wherein the output comprises a hand key point coordinate corresponding to the first gesture image (e.g., see [0095], [0097] teaching using the output of the machine learning, wherein the output includes the features of the images).  

	As to claim 6, the rejection of claim 1 is incorporated. Xiong further teaches wherein the executing a first instruction 20corresponding to the first dynamic gesture to control the first object according to the first control information comprises: obtaining new control information of the first object according to the first control information and first historical control information, wherein the first historical control information is control information based on which the first object is last controlled in 25current control process of the first object; and executing the first instruction to control the first object according to the new control information (e.g., see Figs. 8, 12, [0015], [0117], [0128] teaching obtaining new control information according to the new control information and the previous control information and is based on whether the object is last controlled by a current process and further continuing and/or executing the new control information).  

	As to claim 7, the rejection of claim 1 is incorporated. Xiong further teaches wherein the first control information is a first moving distance (e.g., see [0130] wherein the first control is a movement state of a mouse).  

	As to claim 21, the rejection of claim 1 is incorporated. Xiong further teaches wherein the continuing to control the first object displayed on the screen according to the N frames of second gesture images for a second time comprises: identifying a gesture as the first dynamic gesture according to the N frames of second gesture images (e.g., see Figs. 7, 8, 12, [0110], [0111], [0130], [0147] identifying a continuous gesture according to another selected K images);
	determining second control information of the first object according to part of the gesture image in the N frames of second gesture images (e.g., see Figs. 7, 8, 12, [0110], [0111], [0130], [0147] teaching controlling a mouse to select a target in response to the analyzed frames); and
	executing the first instruction to continue to control the first object according to the second control information (e.g., see Figs. 7, 8, 12, [0110], [0111], [0130], [0147] teaching performing an action, such as controlling a mouse to select a target, as part of a continuous gesture input, in accordance with the analyzed frames).

	As to claims 14-18 and 22 the claims are directed to the apparatus implementing the method of claims 1-3, 5-6, and 21 and further recite at least one processor; and a memory communicatively connected with the at least one processor; wherein the memory stores instructions (e.g., see [0167] of Xiong).
	
As to claim 19, the claims are directed to the non-transitory computer-readable storage medium storing instructions (e.g., see [0167] of Xiong) to execute the method of claim 1 and is similarly rejected.

	As to claim 20, the claims are directed to the non-transitory computer-readable storage medium storing instructions (e.g., see [0167] of Xiong) to execute the method of claim 3 and is similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong, as applied above, and in further view of Hwang et al. (USPPN: 2015/0177866; hereinafter Hwang).
	As to claim 11, the rejection of claim 2 is incorporated.  Xiong fails to teach wherein the first control information is a 20size change value.  
	However, in the same field of endeavor of graphical user interfaces for gesture recognition, Hwang teaches wherein the first control information is a 20size change value (e.g., see [0040] teaching a gesture operation for changing the size of an object).  Accordingly, it would have been obvious to modify Xiong in view of Hwang in order to increase the amount of gestures performed on a display object, thus increasing user experience (e.g., see [0003] of Hwang).

	As to claim 12, the rejection of claim 11 is incorporated. Hwang further teaches wherein the first dynamic gesture is gradually spreading two fingers, and the first instruction is enlarging the first object; and the executing the first instruction to control the first object according to the first 25control information comprises: enlarging a size of the first object by the size change value (e.g., see [0061] teaching a spread gesture of two fingers to cause a zoom in and/or enlarge operation).  

	As to claim 13, the rejection of claim 11 is incorporated. Hwang further teaches wherein the first dynamic gesture is pinching two fingers, and the first instruction is reducing the first object; and 42the executing the first instruction to control the first object according to the first control information comprises: reducing the size of the first object by the size change value (e.g., see [0040], [0061] teaching a gather gesture of two fingers to cause a zoom in and/or reduce the size of an object).

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong, as applied above, and in further view of Tran et al. (USPN: 10,187,568; hereinafter Tran).
	As to claim 8, the rejection of claim 7 is incorporated. Xiong further teaches wherein the first dynamic gesture is [single-finger] sliding to a first direction, the first instruction is moving the first object in the first direction, and the first object is a positioning mark (e.g., see [0099], [0130] wherein the first gesture corresponds to the movement state of a mouse (i.e., first object is a positioning mark)); and 
	executing the first instruction to control the first object according to the first 5control information, comprising: controlling the positioning mark to move the first moving distance in the first direction (e.g., see [0099], [0130] wherein the first gesture corresponds to the movement state of a mouse (i.e., first object is a positioning mark) such that the mouse moves in accordance with the gesture).  
	While Xiong teaches a sliding gesture, Xiong fails to teach the gesture is single-finger.  However, in the same field of endeavor of graphical user interfaces for gesture recognition, Tran teaches single-finger sliding (e.g., see 22:37-38 teaching a single finger sliding gesture).  Accordingly, it would have been obvious to modify Xiong in view of Tran increase the amount of gestures performed on a display object, thus increasing user experience (e.g., see 22:29-59 of Tran).

	As to claim 9, the rejection of claim 7 is incorporated. Xiong fails to teach wherein the first dynamic gesture is two-finger sliding to a first direction, the first instruction is moving the first object in the first direction, and the first object is a first page; and 10executing the first instruction to control the first object according to the first control information, comprising: controlling the first page to move the first moving distance in the first direction.  
	However, in the same field of endeavor of graphical user interfaces for gesture recognition, Tran teaches wherein the first dynamic gesture is two-finger sliding to a first direction, the first instruction is moving the first object in the first direction, and the first object is a first page; and 10executing the first instruction to control the first object according to the first control information, comprising: controlling the first page to move the first moving distance in the first direction (e.g., see 22:47-48 teaching detecting a two finger sliding gesture to perform the operation of moving between pages of a document). Accordingly, it would have been obvious to modify Xiong in view of Tran increase the amount of gestures performed on a display object, thus increasing user experience (e.g., see 22:29-59 of Tran).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong, as applied above, and in further view of Mani et al. (USPPN: 2020/0117336; hereinafter Mani).
	As to claim 10, the rejection of claim 7 is incorporated. Xiong teaches wherein the first dynamic gesture is sliding a palm to a first direction, the first instruction is moving the first object in the first 15direction (e.g., see [0099] teaching a gesture of sliding a palm in a first direction and moving the object in the first direction).
	Xiong fails to teach the first object is a first page; and the executing the first instruction to control the first object according to the first control information comprises: controlling the first page to move the first moving distance in the first direction.  
	However, in the same field of endeavor of graphical user interfaces for gesture recognition, Mani teaches the first object is a first page; and the executing the first instruction to control the first object according to the first control information comprises: controlling the first page to move the first moving distance in the first direction (e.g., see [0113] teaching a palm sliding gesture to flip to another page in accordance with the gesture).  Accordingly, it would have been obvious to modify Xiong in view of Tran increase the amount of gestures performed on a display object, thus increasing user experience (e.g., see [0005] of Mani).


It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005);  Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
In the interests of compact prosecution, Applicant is invited to contact Examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03. All electronic communication must be authorized in writing. Applicant may wish to file an Internet Communications Authorization Form PTO/SB/439. Applicant may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicant is reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature. A reply to an Office action may NOT be communicated by Applicant to the USPTO via Internet e-mail. If such a reply is submitted by Applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. See MPEP § 502.03(II). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA HIGGS whose telephone number is 571-270-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached at (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Stella Higgs/Primary Examiner, Art Unit 2179